Citation Nr: 0515351	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected cystic acne vulgaris.

2.  Entitlement to an effective date earlier than November 
13, 2001, for the grant of service connection for cystic acne 
vulgaris and the assignment of the 20 percent disability 
rating.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO initially denied the 
veteran's claim for entitlement to service connection in a 
rating decision in February 2003, with which the veteran 
disagreed.  After review by a Decision Review Officer, the RO 
granted entitlement to service connection in a September 2003 
rating decision for cystic acne vulgaris and assigned a 20 
percent evaluation, effective from November 13, 2001.  The 
veteran expressed disagreement with the evaluation assigned 
and the effective date.

The veteran presented testimony at a personal hearing at the 
RO in March 2005 before the undersigned Veterans Law Judge.  
A copy of the hearing transcript is attached to the claims 
file.  

At the March 2005 hearing the veteran testified that his skin 
symptoms made him very skittish, which created nervous 
manifestations due to his skin disorder.  As this appears to 
be an implied claim for a nervous disorder due to his skin 
condition, it is referred to the agency of original 
jurisdiction for appropriate development.  

The issue of entitlement to an initial disability rating in 
excess of 20 percent for service-connected cystic acne 
vulgaris is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

FINDINGS OF FACT

1.  On November 13, 2001, the RO received VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, 
wherein the veteran sought entitlement to service connection 
for cystic lesions of the skin; this is the date that was 
subsequently assigned as the effective date for the grant of 
service connection and award of compensation for cystic acne 
vulgaris.

2.  The RO was not in receipt or possession of any evidence 
prior to November 13, 2001, that can reasonably be construed 
as a formal or informal claim of entitlement to VA benefits 
based on cystic acne vulgaris.


CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 
1999, for the award of service connection for cystic acne 
vulgaris have not been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(b)(2)(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

We are aware that in Pelegrini, cited above, the Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in November 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  

In this case, however, the VCAA and its implementing 
regulations are not applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).  The veteran had filed a claim for 
service connection for acne vulgaris and the RO had sent a 
notice letter in June 2002, which notified the appellant of 
the provisions of the VCAA and the potential effect on his 
claim.  Entitlement to service connection for cystic acne 
vulgaris was granted by the RO in a September 2003 rating 
decision.  The issue currently before the Board arose from 
the veteran's disagreement with the effective date assigned 
when service connection was granted.

In VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives an 
NOD which relates to a "downstream element" of a claim, 
i.e., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.

In any event, considering both the decision of the Court in 
Pelegrini and the opinion of the General Counsel, the Board 
finds that, to whatever extent the VCAA may be applicable to 
this case, the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Notwithstanding the apparent inapplicability of the VCAA with 
regard to the duty to notify in this instance, the veteran 
has nevertheless been notified, by means of the discussions 
in the statement of the case (SOC) dated in January 2004 
issued during the pendency of this appeal, of the applicable 
law, what the evidence must show in order to substantiate his 
claim, and the reasons for the denial of an earlier effective 
date for the grant of service connection for cystic acne 
vulgaris and the assignment of the initial evaluation.  
Further, the claims file reflects that the January 2004 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The appellant responded to the RO's 
communications with additional argument and hearing 
testimony, thus curing (or rendering harmless) any previous 
omissions.  We therefore believe that appropriate notice has 
been given in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  There is, by law, no additional relevant evidence to 
be obtained in the context of a claim for an earlier 
effective date involving service connection based upon an 
original claim when the effective date to be assigned is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  There is no indication in the record, 
from either the veteran or his representative, of any 
additional relevant records which are available and which the 
RO has failed to obtain.  The veteran has been amply informed 
of the right to submitted additional evidence and argument 
pertinent to the issues on appeal, and has in fact done so.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, to whatever extent it might be 
applicable herein, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In November 2001, a formal claim was received from the 
veteran, on VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, seeking entitlement to service 
connection for cystic lesions, for which he had been treated 
in service from 1957 to 1959 and at a VA Medical Center in 
October 2001.  On the form he denied having ever filed a 
previous claim with VA.  With his claim, he submitted an 
October 2001 statement from a VA physician who was treating 
the veteran at that time.  The VA physician wrote that the 
veteran had multiple scars on his face related to a skin 
condition, and still had outbreaks of cystic lesions that 
appeared similar to lesions that had been occurring since 
military service based on his description.  Also submitted 
were copies of small photographs showing the veteran in his 
service uniform, to show the skin condition on his face.  

In January 2002 the veteran wrote that, after his discharge 
in 1959, he wrote repeatedly to the VA hospital in Asheville, 
North Carolina, trying to get a medical appointment, but 
never got a response.    

VA outpatient treatment records received in June 2002 show 
that in May 2001 the veteran was seen at a VA intake clinic 
for an initial visit and to establish primary care for 
multiple disorders.  He related a past medical history that 
included recurrent skin cysts and boils since 1959, for which 
he received a medical discharge.  The examination of his skin 
revealed his back, chest, buttocks, face, and posterior thigh 
displayed scars consistent with cystic acne.  The pertinent 
assessment was that the cystic acne was mostly scars now, 
although he would still get areas of acne on his buttocks and 
legs.  The examiner noted that, since the veteran had 
received a medical discharge from the military, he was going 
to go to the VA Regional Office and file a claim.  In October 
2001, the veteran requested a letter documenting his skin 
condition for his claim.  


The veteran provided information about several private 
medical doctors from whom he had received treatment since 
discharge from service; however, he later informed the RO by 
letter dated in January 2003 that all of the doctors except 
one, Dr. E.B., were retired and the offices were closed.  In 
response to a request from the RO, Dr. E.B. replied that the 
veteran had been seen for one visit, in October 1999, only. 

In a September 2003 rating decision, the RO granted 
entitlement to service connection for cystic acne vulgaris, 
on the basis that the condition which existed prior to 
military service had permanently worsened as a result of 
service, and assigned a 20 percent evaluation effective 
November 13, 2001, the date of receipt of the claim. 

In December 2003 the veteran stated that he had starting 
writing to VA in 1959, and wrote for 11/2 years with no answer.  
Since 1959 he had seen several doctors and used both 
prescribed and over-the-counter medications.  

In the veteran's substantive appeal in this case, he stated 
that he "tried to file a claim in 1959 with VA for 11/2 years 
getting no answer as if they were ignoring my request for 
medical attention."  He said he then sought private medical 
treatment, and he contends he should be compensated for all 
the expense he has had.  

At his personal hearing in March 2005, the veteran testified 
that after his discharge he had written letters to the 
Asheville VA Medical Center seeking help, but he had not gone 
to the Asheville VAMC.  He also testified that he had not 
filed a claim with a VARO in North Carolina.  He further 
testified that he had not filed any other claim of any sort 
in the intervening years, aside from the letters written to 
the VA Medical Center shortly after his discharge from 
service.  He testified that he did not really file a claim 
with the RO or the Medical Center in 1959, but was just 
seeking help.  He further testified that the first written 
claim he filed with VA was on November 13, 2001.



III.  Analysis

The veteran has disagreed with the effective date assigned 
for service connection and his initial disability evaluation, 
and contends that he should be compensated for the total 44 
years since discharge from service, and not just the most 
recent two years.  We recognize the veteran's sincere belief 
that he should be compensated back to service because his 
cystic acne was present then and has continued since service.  
However, the RO correctly noted the first claim for that 
condition, as discussed herein. 

The assignment of effective dates for awards of benefits is 
generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400 (2004).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that, except as otherwise provided, the 
effective date of such an award will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  In this case, the effective date 
for an initial disability evaluation is the date of the grant 
of service connection.  For disability compensation based on 
direct service connection, the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The RO was not in receipt or possession of any evidence 
between the date of the veteran's discharge from service in 
April 1959 to November 13, 2001, which can reasonably be 
construed as a formal or informal claim of entitlement to VA 
benefits based on cystic acne vulgaris.  Moreover, at his 
personal hearing in March 2005, the veteran denied having 
filed a claim prior to the one filed on November 13, 2001.  

The Board notes that medical evidence did exist in May 2001 
which reflected a diagnosis of cystic acne.  However, the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
a diagnosis, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde, supra.  Because the date of claim is later than the 
date on which entitlement possibly arose, the veteran is not 
entitled to an effective date prior to November 13, 2001, for 
the grant of service connection for cystic acne vulgaris, as 
a matter of law.  See Shields v. Brown, 8 Vet. App. 346, 349 
(1995) (an earlier effective date cannot be granted in the 
absence of a valid claim).

The VA medical records showing treatment in May 2001 are not 
construed as an informal claim of entitlement to VA benefits 
based on cystic acne vulgaris.  They were received at the RO 
in June 2002, after the effective date assigned, and even if 
constructive receipt of VA treatment records were considered 
applicable, because the veteran had not been granted service 
connection for his cystic acne vulgaris, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998).

The law is clear that a claim must be denied if there is no 
entitlement under the law.  With respect to this claim, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  There is no statutory or regulatory 
authority which would permit the Board to grant an earlier 
effective date in this case.  Thus, as a matter of law, the 
appeal seeking an earlier effective date for the grant of 
service connection for cystic acne vulgaris must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
evidence preponderates against the claim for an effective 
date earlier than November 13, 2001, for service connection 
for cystic acne vulgaris, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim for an earlier effective date 
must be denied.  38 U.S.C.A. § 5107(b) (old and new version); 
Gilbert, supra.


ORDER

Entitlement to an effective date earlier than November 13, 
2001, for the grant of service connection and the assignment 
of an initial 20 percent disability rating is denied.


REMAND

Service medical records show that at the enlistment 
examination in March 1956 the examiner described a 
vaccination scar of the left arm, with multiple "CS" 1/2" on 
the bilateral buttock, and "CS" 1/2" on the left patella; 
and moderately severe acne on the face and anterior chest.  
During service he received numerous dermatological 
consultations, including two hospital admissions.  He 
appeared before a Board of Medical Survey (Medical Board) 
which found that the veteran presented a severe case of 
conglobate type of acne vulgaris which was chronic and 
resistant to treatment.  The Medical Board concurred in the 
diagnosis of acne vulgaris, of the face, neck, shoulders, and 
buttocks and recommended discharge.  

In May 2001 the veteran was seen at a VA intake clinic for an 
initial visit and to establish primary care for multiple 
disorders.  He related a past medical history that included 
recurrent skin cysts and boils since 1959, for which he had 
received a medical discharge.  The examination of the skin on 
his back, chest, buttocks, face,


and posterior thigh manifested scars consistent with cystic 
acne.  The pertinent assessment was that the cystic acne was 
mostly scars now, although he would still get areas on his 
buttocks and legs.  In October 2001, it was noted that he 
continued to have occasional skin bumps and was to be 
referred to a dermatology clinic for cystic acne.  

At a VA C&P examination of skin in May 2003, the veteran 
reported having oozing, itching, crusting, and some ulcer 
formation on his skin due to his acne vulgaris.  There had 
been no treatment in the previous 12 months.  In the past he 
had been on oral and topical medications and had had some of 
the acne cysts excised and drained.  As a functional 
impairment, when the condition flared-up on his buttocks 
area, he was unable to drive and missed two to three days of 
work.  

Clinical findings were of some ulceration, crusting, and some 
oozing on his face, back, chest, and buttocks area.  Five 
percent of his exposed body area was covered, and 
approximately 20 percent of non-exposed area was covered.  
This included tissue of greater than six square inches.  
There was induration of greater than six square inches, hypo- 
and hyperpigmented areas greater than six square inches, and 
abnormal texture greater than six square inches.  There was 
no limitation of motion.  The skin condition and skin lesions 
were not associated with any systemic disease.  Color 
photographs were included.  The diagnosis was cystic acne 
vulgaris.

The RO determined that the condition was 10 percent disabling 
prior to service, based on evidence that he had moderately 
severe acne on the face and chest at the time of the March 
1956 enlistment examination.  At discharge from military 
service, the disability was 30 percent disabling because the 
acne was extensive with exudation and disfigurement.  The RO 
determined that currently the evidence showed a 30 percent 
level of disability under the rating criteria in effect prior 
to August 30, 2002.  A higher evaluation was not warranted 
under the rating criteria in effect prior to August 30, 2002, 
or the revised criteria.  The RO noted that, by law, the pre-
service percentage is always deducted before assigning any 
service-connected evaluation less than 100 percent.  


In the veteran's substantive appeal he requested an 
examination by a private dermatologist.  He did not think 
that he was treated fairly by not being seen by a 
dermatologist and said that, in addition, the doctor did not 
get close enough to him to see his condition.  

At his personal hearing in March 2005, the veteran testified 
as to his symptoms due to his skin condition.  He described 
the May 2003 C&P examination and contended that it was 
inadequate due to the short amount of examination time, and 
said that the examiner had conducted the examination from a 
distance of eight or nine feet.  

After the hearing he submitted a March 2005 VA outpatient 
treatment record and waived consideration of the additional 
evidence by the VARO in Atlanta.  At the March 2005 
outpatient visit, the veteran related the history of his skin 
condition.  Clinical findings were of 2-3 mm "SQ" cysts 
over the face, upper back, upper chest, and buttock, with 
dilated pores, ice pick scarring and dyspigmentation.  The 
assessment was cystic acne vulgaris with resultant acne 
scarring of the face, upper back, upper chest, and buttocks.

Although the May 2003 C&P examination report contained 
findings and color photographs (apparently submitted by the 
veteran) were included, it is not clear which findings 
pertain to various involved parts of the veteran's body.  The 
evidence of record shows that the veteran has acne scarring 
on widely separated areas.  VA's duty to assist a claimant 
includes obtaining medical records, and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2004).  

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran for a VA C&P 
examination to evaluate the nature and severity of 
the veteran's cystic acne vulgaris.  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.  Unretouched 
color photographs should be included by the examiner.

The claims folder, to include a copy of this Remand, 
must be made available to the medical examiner in 
order that he or she may review pertinent aspects of 
the veteran's service and medical history.

2.  The VA examiner should address the following:
	a.  Whether the symptoms of cystic acne vulgaris 
include ulceration or extensive exfoliation or 
crusting, and active systemic or nervous 
manifestations, or are especially repugnant?

	b.  Provide the percentage of the entire body 
and of the exposed areas affected.  

	c.  Has the veteran required constant or near-
constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12 
month period?

	d.  Which areas of the body show current 
symptoms of cystic acne vulgaris?

	e.  Whether the disfiguring scars of the head, 
face, or neck include tissue loss and cicatrization 
and, if so, in addition, is there marked 
discoloration, color contrast, or the like? 

	f.  Whether the disfiguring scars of the head, 
face, or neck include one or more of the following 8 
characteristics of disfigurement:

?	a scar of 5 or more inches (13 or more 
centimeters) in length; 
?	a scar at least one-quarter inch (0.6 
centimeter) wide at widest part; 
?	the surface contour of a scar elevated or 
depressed on palpation;
?	a scar adherent to underlying tissue; 
?	skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters);
?	abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters); 
?	underlying soft tissue missing in an area 
exceeding six square inches (39 square 
centimeters); 
?	skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters). 

g.  For scarring on parts of the body other than 
the head, face, or neck, please describe whether the 
scars are superficial, poorly nourished, with 
repeated ulceration, tender, painful on objective 
demonstration, or limit the function of the affected 
part.  

h.  If scars are present other than on the head, 
face, or neck that are deep (associated with 
underlying soft tissue damage) or that cause limited 
motion, please provide the measurement of the areas 
involved.  

i.  If scars are present other than on the head, 
face, or neck that are superficial (one not 
associated with underlying soft tissue damage) and 
do not cause limited motion, please state whether an 
area or areas of 144 square inches (929 square 
centimeters) or greater are involved; if the 
superficial scars are unstable or painful on 
examination.  

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


